Carroll, J.
The bill of exceptions states that Osborne Street in the city of Fall River had “been duly licensed for coasting.” The plaintiff, while on a sled on this street, was injured by *437a hqrse owned by the defendant and ridden by his minor son. The only question presented is: Was the minor son of the defendant his servant and acting within the scope of his employment?
The defendant denied any knowledge of the use of the horse by the boy or any permission to use it. This evidence was not contradicted. There was nothing to show for what purpose the boy was riding the horse, and, even if it could be argued that on this day the horse needed sharpening, that the defendant’s blacksmith was Shea, whose shop was on Eleventh Street and that the defendant’s son was either going to or returning therefrom, there is no evidence to show that this was done with the knowledge or consent of the defendant. The plaintiff’s father testified that he had seen the defendant’s son several times driving this horse attached to a grocery wagon; but there was nothing to show that the boy was acting as the servant or agent of the defendant at the time of the plaintiff’s injury. Trombley v. Stevens-Duryea Co. 206 Mass. 516. Fletcher v. Willis, 180 Mass. 243
As, on the evidence presented, the boy could not be found to have been in the employ of the defendant at the time of the plaintiff’s injury, it becomes unnecessary to decide whether in going to or returning from the blacksmith shop he was called upon to pass over Osborne Street, and so had departed from the scope of his employment, even if he were then the defendant’s servant.
There being no evidence of the employment by the defendant of his minor son, no inference could be drawn against him from his failure to call him as a witness. In Tully v. Fitchburg Railroad, 134 Mass. 499, 502, the plaintiff was struck at a crossing by one of the defendant’s engines. The engineer and the fireman in charge of the engine were in court at the time of the trial and were not called by the defendant. It was urged that from this fact an unfavorable inference might be drawn. Colburn, J., said: “This would have been so, if the plaintiff introduced evidence tending to sustain her claim; but she could not prove her case by making allegations, and asking the jury to consider them proved because, if they were not true, the defendant had the means of showing it. These witnesses might have been called by either side.” See also Backus v. Spaulding, 129 Mass. 234, 235; McKim v. Foley, 170 Mass. 426, 428; Buckley v. Boston Elevated Railway, 215 Mass. 50, 56.

Exceptions sustained.